Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Heartland Financial USA, Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 and Form S-3 (Nos. 333-06233, 333-81374, 333-06219, and 333-156787) of Heartland Financial USA, Inc. of our reports dated March16, 2009, with respect to the consolidated balance sheets of Heartland Financial USA, Inc. and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2008, and the effectiveness of internal control over financial reporting as of December 31, 2008, which reports appear in the December 31, 2008 annual report on Form 10-K of Heartland Financial USA, Inc. and subsidiaries. /s/ KPMG LLP Des Moines, Iowa March16,
